Case 1-20-42824-ess   Doc 21   Filed 10/20/20   Entered 10/20/20 13:56:24
Case 1-20-42824-ess   Doc 21   Filed 10/20/20   Entered 10/20/20 13:56:24
Case 1-20-42824-ess   Doc 21   Filed 10/20/20   Entered 10/20/20 13:56:24
Case 1-20-42824-ess   Doc 21   Filed 10/20/20   Entered 10/20/20 13:56:24
                Case 1-20-42824-ess         Doc 21        Filed 10/20/20    Entered 10/20/20 13:56:24


7:44 AM                                             Brassiere Felix Inc.
09/27/20                                              Profit & Loss
Accrual Basis                                   April through August 2020

                                                                                Apr - Aug 20
                     Ordinary Income/Expense
                          Income
                             Food Sales
                                Cash                                                   3,544.00
                                Credit Cards                                         279,608.24

                            Total Food Sales                                                     283,152.24

                          Total Income                                                           283,152.24

                          Cost of Goods Sold
                            Beverage Purchases                                                    34,586.22
                            Food Purchases                                                        55,309.98
                            Merchant Account Fees                                                    254.12
                            Restaurant Supplies                                                    1,389.46

                          Total COGS                                                              91,539.78

                       Gross Profit                                                              191,612.46

                          Expense
                            Advertising and Promotion                                                   968.99
                            Automobile Expense                                                            0.00
                            Bank Service Charges                                                        895.00
                            Computer and Internet Expenses                                            1,003.86
                            Dues & Subscriptions                                                        807.43
                            Entertainment                                                             1,686.12
                            Garbage Expense                                                           1,200.00
                            Insurance Expense
                               Health                                                 26,699.89
                               WC                                                       -253.45
                               Insurance Expense - Other                              10,175.29

                            Total Insurance Expense                                               36,621.73

                            Linen and Smallware Expenses                                              2,540.88
                            Meals for Business                                                           51.17
                            Office Supplies                                                           1,005.60
                            Payroll Expenses
                               ER Taxes
                                  Employer FUTA                                   352.08
                                  Employer SS & MED                            10,235.47
                                  Employer SUTA                                   546.72

                               Total ER Taxes                                         11,134.27

                               Salaries
                                 Admin                                          4,550.00
                                 BOH                                           36,197.98
                                 FOH                                           22,121.68
                                 Officer's Salary                              21,000.00

                               Total Salaries                                         83,869.66

                               Payroll Expenses - Other                                    4,582.31

                            Total Payroll Expenses                                                99,586.24

                            Payroll Processing Fees                                                   1,700.15
                            Professional Fees
                              Accounting                                               5,000.00
                              Legal                                                   33,681.11
                              Professional Fees - Other                                4,500.00

                            Total Professional Fees                                               43,181.11




                                                                                                                 Page 1
                Case 1-20-42824-ess           Doc 21      Filed 10/20/20      Entered 10/20/20 13:56:24


7:44 AM                                             Brassiere Felix Inc.
09/27/20                                              Profit & Loss
Accrual Basis                                     April through August 2020

                                                                                  Apr - Aug 20
                                Recruitment Expense                                                  324.00
                                Rent Expense                                                      87,543.70
                                Repairs and Maintenance                                            7,852.53
                                Utilities                                                          1,861.22

                          Total Expense                                                          288,829.73

                     Net Ordinary Income                                                          -97,217.27

                     Other Income/Expense
                       Other Expense
                          Tax Payments                                                             4,250.00

                        Total Other Expense                                                        4,250.00

                     Net Other Income                                                              -4,250.00

                   Net Income                                                                    -101,467.27




                                                                                                               Page 2
                Case 1-20-42824-ess            Doc 21        Filed 10/20/20     Entered 10/20/20 13:56:24


7:41 AM                                                 Brassiere Felix Inc.
09/27/20                                                 Balance Sheet
Accrual Basis                                           As of August 31, 2020

                                                                                          Aug 31, 20
                   ASSETS
                     Current Assets
                       Checking/Savings
                          BNB 5147 Checking                                                    58,702.43
                          TD Bank Checking Acct. #6607                                         96,757.12
                          TD Bank Deposit Acct. #6623                                         204,479.08

                        Total Checking/Savings                                                359,938.63

                     Total Current Assets                                                     359,938.63

                   TOTAL ASSETS                                                               359,938.63

                   LIABILITIES & EQUITY
                      Liabilities
                         Current Liabilities
                            Other Current Liabilities
                                PPP Loan 2020                                                 291,450.00

                           Total Other Current Liabilities                                    291,450.00

                        Total Current Liabilities                                             291,450.00

                     Total Liabilities                                                        291,450.00

                     Equity
                       Opening Balance Equity                                                  260,457.75
                       Retained Earnings                                                       -90,501.85
                       Net Income                                                             -101,467.27

                     Total Equity                                                               68,488.63

                   TOTAL LIABILITIES & EQUITY                                                 359,938.63




                                                                                                            Page 1
Case 1-20-42824-ess   Doc 21   Filed 10/20/20   Entered 10/20/20 13:56:24
Case 1-20-42824-ess   Doc 21   Filed 10/20/20   Entered 10/20/20 13:56:24
Case 1-20-42824-ess   Doc 21   Filed 10/20/20   Entered 10/20/20 13:56:24
Case 1-20-42824-ess   Doc 21   Filed 10/20/20   Entered 10/20/20 13:56:24
                    Case 1-20-42824-ess                     Doc 21             Filed 10/20/20        Entered 10/20/20 13:56:24
BRASSERIE FELIX INC                                      XXXXXX5147                     Statement Ending 08/31/2020                                    Page 2 of 16


Please examine your account statement promptly and report any                                    Your name and account number.
Inaccuracy as soon as possible. The Uniform Commercial Code                                      The dollar amount of the suspected error
requires you to promptly notify us of any unauthorized signature or                              Describe the error and explain, if you can, why you believe there
alteration on your checks.                                                                        is an error. If you need more information, describe the item you
                                                                                                  are unsure about.
                           DIRECT DEPOSITS                                             You do not have to pay any amount in question while we are investigating,
If you have arranged to have direct deposits made to your account at least             but you are still obligated to pay the parts of your bill that are not in
once every 60 days from the same person or company, you can call us at                 question. While we investigate your question, we cannot report you as
(631) 537 1000 to find out whether or not the deposit has been made.                   delinquent or take any action to collect the amount you question.

               FOR CONSUMER ACCOUNTS ONLY                                                       BILLING RIGHTS SUMMARY – ALL OPEN-END CREDIT
         IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR                                                   PLANS OTHER THAN HOME EQUITY PLANS
                    ELECTRONIC TRANSFERS                                                        What to Do If You Think You Find A Mistake On Your
                                                                                                                    Statement
Telephone or write us at the telephone or address located on the front of
                                                                                       If you think there is an error on your statement, write to us at:
this statement, as soon as you can, if you think your statement or receipt is
                                                                                                                           BNB Bank
wrong or if you need more information about a transfer on the statement or
                                                                                                                         P.O. Box 3005
receipt. We must hear from you no later than 60 days after we sent you the
                                                                                                                   Bridgehampton, NY 11932
FIRST statement on which the error or problem appeared.
                                                                                       In your letter, provide us the following information:
                                                                                                  Account information: Your name and account number
1) Tell us your name and account number (if any)
                                                                                                  Dollar amount: The dollar amount of the suspected error
2) Describe the error or transfer that you are unsure about, and                                  Description of Problem: If you think there is an error on your bill,
   explain as clearly as you can why you believe it is an error or                                 describe what you believe is wrong and why you believe it is a
   why you need more information.                                                                  mistake.
                                                                                       You must contact us within 60 days after the error appeared on you
3) Tell us the dollar amount of the suspected error.                                   statement.
                                                                                       You must notify us of any potential errors in writing. You may call us, but if
We will investigate your complaint and will correct any error                          you do we are not required to investigate any potential errors and you may
promptly. If we take more than 10 business days to do this, we will credit             have to pay the amount in question.
your account for the amount you think is in error, so that you will have the           While we investigate whether or not there has been an error, the following
use of the money during the time it takes us to complete our investigation.            are true:
                                                                                                  We cannot try to collect the amount in question, or report you as
                                                                                                   delinquent on that amount.
                LOAN ACCOUNT SUMMARY OF RIGHTS
                                                                                                  The charge in question may remain you your statement, and we
This is a summary of your rights, a full statement of your rights and
                                                                                                   may continue to charge you interest on that amount. But, if we
responsibilities under the federal Fair Credit Billing Act will be sent                            determine that we made a mistake, you will not have to pay the
to you upon request or in response to a billing error notice.                                      amount in question or any interest or other fees related to that
                                                                                                   amount.
         BILLING RIGHTS SUMMARY – HOME EQUITY PLANS                                               While you do not have to pay the amount in question, you are
            In Case of Errors or Questions About Your Bill                                         responsible for the remainder of your balance.
If you think your bill is wrong, or if you need more information about                            We can apply any unpaid amount against your credit limit.
a transaction on your bill, write us on a separate sheet at the
address shown on your bill as soon as possible. We must hear from                                          PAYMENT INFORMATION
                                                                                        We figure the finance charge on your account by applying the periodic rate
you no later than 60 days after we sent you the bill on which the
                                                                                       to the ‘daily balance” we take the beginning balance of your account each
error or problem appeared. You can telephone us, but doing so will                     day, add any new purchased, advances and /or fees, and subtract any unpaid
not preserve your rights.                                                              interest or other finance charges and any payments or credits. This gives us
In your letter, give us the following information:                                     the daily balance.




This Form Is Provided To Help You Balance Your Statement
                                                                                       YOU SHOULD HAVE ADDED YOU SHOULD HAVE
WITHDRAWALS OUTSTANDING (NOT CHARGED TO ACCT)
                                                                                       IF ANY OCCURRED:          SUBTRACTD IF ANY
 No          $
                                                                                                                  OCCURRED:
                                                                                       1. Loan Advances           1. Automatic Loan Payments
                                                                                       2. Credit Memos            2. Automatic savings
                                                                                       3. Other automatic deposit 3. Services ChargesDebit Memos
                                                                                       4. Interest paid           4. Debit Memos
                                                                                                                  5. Other automatic deductions
                                                                                                                   and Payments
                                                                                       BALANCE SHOWN
 TOTAL          $                                                                      ON THIS STATEMENT             $
BEFORE YOU START PLEASE BE SURE YOU HAVE ENTERED IN YOUR                               ADD DEPOSITS NOT SHOWN
REGISTER ALL AUTOMATIC TRANSACTIONS ON THE FRONT OF YOUR                               ON THIS STATEMENT (IF ANY) $
STATEMENT.                                                                             TOTAL                         $
                                                                                       SUBTRACT WITHDRAWALS
                                                                                       OUTSTANDING                   $
                                                                                       BALANCE                       $
                                                                                       SHOULD AGREE WITH YOUR REGISTER BALANCE AFTER
                                                                                       DEDUCTING SERVICE CHARGE (IF ANY) SHOWN ON THIS
                                                                                       STATEMENT
Case 1-20-42824-ess   Doc 21   Filed 10/20/20   Entered 10/20/20 13:56:24
              Case 1-20-42824-ess             Doc 21     Filed 10/20/20     Entered 10/20/20 13:56:24
BRASSERIE FELIX INC                         XXXXXX5147           Statement Ending 08/31/2020                Page 4 of 16



Debtor In Possession-XXXXXX5147                               (continued)


Daily Balances (continued)
Date                             Amount     Date                          Amount     Date                       Amount
08/06/2020                    $142,383.91   08/14/2020               $120,016.74     08/24/2020              $95,945.94
08/07/2020                    $135,063.04   08/17/2020               $116,504.02     08/25/2020              $88,352.93
08/10/2020                    $134,043.58   08/18/2020               $110,744.15     08/26/2020              $87,299.93
08/11/2020                    $129,453.63   08/19/2020               $109,477.66     08/27/2020              $75,804.47
08/12/2020                    $128,911.42   08/20/2020               $102,975.29     08/28/2020              $74,308.13
08/13/2020                    $123,112.07   08/21/2020               $101,089.55     08/31/2020              $67,322.03


Overdraft and Returned Item Fees
                                                             Total for this period                Total year-to-date
   Total Overdraft Fees                                                      $0.00                             $0.00
   Total Returned Item Fees                                                  $0.00                             $0.00
                 Case 1-20-42824-ess            Doc 21       Filed 10/20/20          Entered 10/20/20 13:56:24


1:10 PM                                                Brassiere Felix Inc.
09/08/20                                          Reconciliation Detail
                                  TD Bank Checking Acct. #6607, Period Ending 08/31/2020

                 Type              Date        Num             Name            Clr        Amount         Balance
           Beginning Balance                                                                                36,645.59
                Cleared Transactions
                   Checks and Payments - 93 items
           Check               08/03/2020      DEBIT     Bank Direct Capial    X             -3,452.92       -3,452.92
           Check               08/03/2020      DEBIT     Spectrum              X             -1,002.78       -4,455.70
           Check               08/03/2020      1109      Alain Denneulin       X               -698.72       -5,154.42
           Check               08/03/2020      DEBIT     The Chefs Warehouse   X               -690.49       -5,844.91
           Check               08/03/2020      1115      Riviera Produce       X               -315.60       -6,160.51
           Check               08/03/2020      DEBIT     Citizens              X               -117.80       -6,278.31
           Check               08/04/2020      DEBIT     WeWork                X             -6,465.00      -12,743.31
           Check               08/04/2020      DEBIT     The Chefs Warehouse   X             -1,020.16      -13,763.47
           Check               08/04/2020      DEBIT     Grandaisy Bakery      X               -166.82      -13,930.29
           Check               08/05/2020      1127      Big Blue Distrib      X               -364.68      -14,294.97
           Check               08/06/2020      DEBIT     PayPal                X             -1,717.00      -16,011.97
           Check               08/06/2020      1129      People Wine           X             -1,200.00      -17,211.97
           Check               08/06/2020      DEBIT     Home Depot            X               -223.77      -17,435.74
           Check               08/06/2020      DEBIT     Toast Inc             X               -163.31      -17,599.05
           Check               08/06/2020      DEBIT     Home Depot            X                -69.79      -17,668.84
           Check               08/07/2020      DEBIT     Fruit of the Vine     X               -696.00      -18,364.84
           Check               08/07/2020      DEBIT     Chefs Restaurant      X               -421.19      -18,786.03
           Check               08/07/2020      DEBIT     Seated                X                -27.26      -18,813.29
           Check               08/10/2020      1130      La Reserve            X             -1,799.88      -20,613.17
           Check               08/10/2020      DEBIT     The Chefs Warehouse   X             -1,293.86      -21,907.03
           Check               08/10/2020      1231      Baron Francois Wine   X             -1,114.00      -23,021.03
           Check               08/10/2020      DEBIT     The Chefs Warehouse   X               -908.44      -23,929.47
           Check               08/10/2020      1141      Fast Linen            X               -364.60      -24,294.07
           Check               08/10/2020      1131      Le Bec Fin            X               -363.00      -24,657.07
           Check               08/10/2020      DEBIT     FriteShop             X               -263.48      -24,920.55
           Check               08/11/2020      DEBIT     Grandaisy Bakery      X               -101.18      -25,021.73
           Check               08/12/2020      1146      Le Bec Fin            X             -1,132.57      -26,154.30
           Check               08/12/2020      DEBIT     Target                X               -258.22      -26,412.52
           Check               08/12/2020      DEBIT     TD BANK               X                -25.00      -26,437.52
           Check               08/13/2020      1142      Fast Linen            X               -562.00      -26,999.52
           Check               08/14/2020      DEBIT     Riviera Produce       X             -2,847.30      -29,846.82
           Check               08/14/2020      DEBIT     The Chefs Warehouse   X             -1,056.63      -30,903.45
           Check               08/14/2020      1134      People Wine           X               -944.00      -31,847.45
           Check               08/14/2020      DEBIT     Paris Gourmet         X               -674.07      -32,521.52
           Check               08/14/2020      DEBIT     Fruit of the Vine     X               -588.00      -33,109.52
           Check               08/14/2020      DEBIT     France Dessert        X               -325.35      -33,434.87
           Check               08/14/2020      DEBIT     Harland Clarke        X               -170.04      -33,604.91
           Check               08/14/2020      DEBIT     Seated                X                -44.38      -33,649.29
           Check               08/17/2020      DEBIT     The Chefs Warehouse   X             -1,120.02      -34,769.31
           Check               08/17/2020      1145      Le Bec Fin            X               -958.86      -35,728.17
           Check               08/17/2020      1144      Big Blue Distrib      X               -472.51      -36,200.68
           Check               08/17/2020      DEBIT     Fruit of the Vine     X               -350.00      -36,550.68
           Check               08/17/2020      1147      Big Blue Distrib      X               -302.63      -36,853.31
           Check               08/17/2020      1148      Frederico             X               -150.00      -37,003.31
           Check               08/17/2020      1133                            X                -61.43      -37,064.74
           Check               08/17/2020      DEBIT     Staples               X                -50.89      -37,115.63
           Check               08/18/2020      DEBIT     The Chefs Warehouse   X               -942.48      -38,058.11
           Check               08/18/2020      DEBIT     Paris Gourmet         X               -446.70      -38,504.81
           Check               08/18/2020      DEBIT     Uline                 X               -179.63      -38,684.44
           Check               08/18/2020      DEBIT     Grandaisy Bakery      X               -120.44      -38,804.88
           Check               08/18/2020      DEBIT     Fruit of the Vine     X                -10.00      -38,814.88
           Check               08/19/2020      1156      AGR Plumbing          X               -952.66      -39,767.54
           Check               08/19/2020      DEBIT     Chefs Restaurant      X               -912.21      -40,679.75
           Check               08/19/2020      1136      Baron Francois Wine   X               -420.00      -41,099.75
           Check               08/19/2020      DEBIT     Citizens              X               -136.32      -41,236.07
           Check               08/20/2020      DEBIT     Empire Liquors        X             -1,340.42      -42,576.49
           Check               08/20/2020      1152      Le Bec Fin            X               -913.34      -43,489.83
           Check               08/20/2020      DEBIT     Empire Liquors        X               -600.00      -44,089.83
           Check               08/20/2020      1150      Fast Linen            X               -334.00      -44,423.83
           Check               08/20/2020      1157      Simon Lozada          X               -100.00      -44,523.83
           Check               08/20/2020      DEBIT     Apple.com             X                 -1.08      -44,524.91
           Check               08/21/2020      1138      People Wine           X               -447.00      -44,971.91
           Check               08/21/2020      DEBIT     CubeSmart             X               -307.00      -45,278.91
           Check               08/21/2020      DEBIT     Seated                X                -77.02      -45,355.93
           Check               08/24/2020      DEBIT     Bank Direct Capial    X             -3,279.45      -48,635.38

                                                                                                                         Page 1
                   Case 1-20-42824-ess                  Doc 21   Filed 10/20/20          Entered 10/20/20 13:56:24


1:10 PM                                                    Brassiere Felix Inc.
09/08/20                                                 Reconciliation Detail
                                      TD Bank Checking Acct. #6607, Period Ending 08/31/2020

                     Type              Date         Num            Name            Clr        Amount         Balance
           Check                   08/24/2020      DEBIT     The Chefs Warehouse   X             -1,337.05      -49,972.43
           Check                   08/24/2020      1149      Master Fire           X               -990.18      -50,962.61
           Check                   08/24/2020      DEBIT     The Chefs Warehouse   X               -932.01      -51,894.62
           Check                   08/24/2020      DEBIT     Staples               X               -199.32      -52,093.94
           Check                   08/24/2020      DEBIT     Best Buy              X               -174.17      -52,268.11
           Check                   08/25/2020      1158      People Wine           X             -2,843.00      -55,111.11
           Check                   08/25/2020      DEBIT     Riviera Produce       X             -1,439.44      -56,550.55
           Check                   08/25/2020      1151      Big Blue Distrib      X               -733.45      -57,284.00
           Check                   08/25/2020      DEBIT     Grandaisy Bakery      X               -129.86      -57,413.86
           Check                   08/26/2020      DEBIT     Oxford Health         X             -3,280.19      -60,694.05
           Check                   08/26/2020      1132      ???? Le Papa          X             -1,500.00      -62,194.05
           Check                   08/26/2020      1154      Baron Francois Wine   X             -1,432.00      -63,626.05
           Check                   08/26/2020      DEBIT     Paris Gourmet         X               -832.78      -64,458.83
           Check                   08/26/2020      1126      Waldron & Co          X               -324.00      -64,782.83
           Check                   08/26/2020      DEBIT     Win Depot             X                -18.60      -64,801.43
           Check                   08/27/2020      1143      Le Bec Fin            X             -1,585.50      -66,386.93
           Check                   08/27/2020      1137      Fast Linen            X               -437.00      -66,823.93
           Check                   08/27/2020      DEBIT     Seated                X                -65.52      -66,889.45
           Check                   08/27/2020      DEBIT     Cannelle LIC          X                -36.06      -66,925.51
           Check                   08/28/2020      DEBIT     Empire Liquors        X             -1,542.41      -68,467.92
           Check                   08/28/2020      DEBIT     The Chefs Warehouse   X               -913.59      -69,381.51
           Check                   08/28/2020      DEBIT     Fruit of the Vine     X               -690.00      -70,071.51
           Check                   08/28/2020      DEBIT     Empire Liquors        X               -650.00      -70,721.51
           Check                   08/31/2020      1161      Alain Denneulin       X             -1,715.67      -72,437.18
           Check                   08/31/2020      DEBIT     The Chefs Warehouse   X             -1,399.14      -73,836.32
           Check                   08/31/2020      1160      Alain Denneulin       X             -1,054.67      -74,890.99
           Check                   08/31/2020      DEBIT     The Chefs Warehouse   X               -612.55      -75,503.54
           Check                   08/31/2020      DEBIT     St. Tropez Soho       X                -51.17      -75,554.71

                      Total Checks and Payments                                                 -75,554.71      -75,554.71

                      Deposits and Credits - 29 items
           Deposit                08/03/2020                                       X                 59.99          59.99
           Deposit                08/03/2020                                       X              3,258.06       3,318.05
           Deposit                08/03/2020                                       X              3,518.75       6,836.80
           Deposit                08/03/2020                                       X              9,264.07      16,100.87
           Deposit                08/04/2020                                       X              5,672.93      21,773.80
           Deposit                08/05/2020                                       X              6,465.00      28,238.80
           Deposit                08/07/2020                                       X              3,202.37      31,441.17
           Deposit                08/10/2020                                       X              3,348.96      34,790.13
           Deposit                08/10/2020                                       X              4,361.37      39,151.50
           Deposit                08/10/2020                                       X              8,911.11      48,062.61
           Deposit                08/11/2020                                       X              6,932.04      54,994.65
           Deposit                08/13/2020                                       X              3,000.75      57,995.40
           Deposit                08/14/2020                                       X              1,792.57      59,787.97
           Deposit                08/17/2020                                       X              1,759.00      61,546.97
           Deposit                08/17/2020                                       X              3,487.82      65,034.79
           Deposit                08/17/2020                                       X              5,045.63      70,080.42
           Deposit                08/17/2020                                       X             10,000.09      80,080.51
           Deposit                08/18/2020                                       X              4,163.48      84,243.99
           Deposit                08/20/2020                                       X              3,665.81      87,909.80
           Deposit                08/21/2020                                       X                288.91      88,198.71
           Deposit                08/24/2020                                       X              4,743.24      92,941.95
           Deposit                08/24/2020                                       X              5,840.56      98,782.51
           Deposit                08/24/2020                                       X              8,435.55     107,218.06
           Deposit                08/25/2020                                       X              9,962.14     117,180.20
           Deposit                08/27/2020                                       X              1,541.68     118,721.88
           Deposit                08/28/2020                                       X              1,980.64     120,702.52
           Deposit                08/31/2020                                       X              1,750.64     122,453.16




                                                                                                                             Page 2
                 Case 1-20-42824-ess               Doc 21     Filed 10/20/20       Entered 10/20/20 13:56:24


1:10 PM                                                  Brassiere Felix Inc.
09/08/20                                            Reconciliation Detail
                                       TD Bank Checking Acct. #6607, Period Ending 08/31/2020

                     Type               Date       Num          Name        Clr         Amount         Balance
           Deposit                  08/31/2020                                 X            6,184.53     128,637.69
           Deposit                  08/31/2020                                 X            7,028.55     135,666.24

                      Total Deposits and Credits                                          135,666.24     135,666.24

                Total Cleared Transactions                                                 60,111.53      60,111.53

           Cleared Balance                                                                 60,111.53      96,757.12

           Register Balance as of 08/31/2020                                               60,111.53      96,757.12

           Ending Balance                                                                  60,111.53      96,757.12




                                                                                                                      Page 3
                 Case 1-20-42824-ess                    Doc 21   Filed 10/20/20            Entered 10/20/20 13:56:24


1:22 PM                                                    Brassiere Felix Inc.
09/08/20                                                 Reconciliation Detail
                                        TD Bank Deposit Acct. #6623, Period Ending 08/31/2020

                     Type               Date        Num              Name            Clr        Amount         Balance
           Beginning Balance                                                                                     133,538.90
                Cleared Transactions
                   Checks and Payments - 1 item
           Check               08/21/2020      nys           NYS Dept of Tax & ...   X             -9,039.99       -9,039.99

                      Total Checks and Payments                                                    -9,039.99       -9,039.99

                      Deposits and Credits - 21 items
           Deposit                08/03/2020                                         X              3,014.16       3,014.16
           Deposit                08/03/2020                                         X              8,484.76      11,498.92
           Deposit                08/04/2020                                         X              5,774.32      17,273.24
           Deposit                08/07/2020                                         X              1,977.79      19,251.03
           Deposit                08/10/2020                                         X              1,137.06      20,388.09
           Deposit                08/10/2020                                         X              7,415.61      27,803.70
           Deposit                08/11/2020                                         X              4,255.04      32,058.74
           Deposit                08/13/2020                                         X              3,361.10      35,419.84
           Deposit                08/14/2020                                         X              1,488.22      36,908.06
           Deposit                08/17/2020                                         X              2,170.84      39,078.90
           Deposit                08/17/2020                                         X              9,562.19      48,641.09
           Deposit                08/18/2020                                         X              2,470.13      51,111.22
           Deposit                08/20/2020                                         X              4,030.33      55,141.55
           Deposit                08/21/2020                                         X              1,073.35      56,214.90
           Deposit                08/24/2020                                         X              2,349.10      58,564.00
           Deposit                08/24/2020                                         X              7,263.91      65,827.91
           Deposit                08/25/2020                                         X              5,682.28      71,510.19
           Deposit                08/27/2020                                         X                730.62      72,240.81
           Deposit                08/28/2020                                         X              1,778.08      74,018.89
           Deposit                08/31/2020                                         X                859.01      74,877.90
           Deposit                08/31/2020                                         X              5,102.27      79,980.17

                      Total Deposits and Credits                                                   79,980.17      79,980.17

                Total Cleared Transactions                                                         70,940.18      70,940.18

           Cleared Balance                                                                         70,940.18     204,479.08

           Register Balance as of 08/31/2020                                                       70,940.18     204,479.08

           Ending Balance                                                                          70,940.18     204,479.08




                                                                                                                               Page 1
Case 1-20-42824-ess   Doc 21   Filed 10/20/20   Entered 10/20/20 13:56:24
Case 1-20-42824-ess   Doc 21   Filed 10/20/20   Entered 10/20/20 13:56:24
           Case 1-20-42824-ess                     Doc 21          Filed 10/20/20               Entered 10/20/20 13:56:24



                                                                                         STATEMENT OF ACCOUNT


     BRASSERIE FELIX INC
     DIP CASE 20-40362 EDNY                                                              Page:                                          3 of 11
     CHECKING ACCOUNT                                                                    Statement Period:             Aug 01 2020-Aug 31 2020
                                                                                         Cust Ref #:                             6607-039-E-***
                                                                                         Primary Account #:                               6607




DAILY ACCOUNT ACTIVITY
Electronic Deposits (continued)
POSTING DATE             DESCRIPTION                                                                                                                        AMOUNT
08/17                    CCD DEPOSIT, CITIZENS NET SETLMT ****021832097                                                                                 3,487.82
08/18                    CCD DEPOSIT, CITIZENS NET SETLMT ****021832097                                                                                 4,163.48
08/20                    CCD DEPOSIT, CITIZENS NET SETLMT ****021832097                                                                                 3,665.81
08/21                    CCD DEPOSIT, CITIZENS NET SETLMT ****021832097                                                                                   288.91
08/24                    CCD DEPOSIT, CITIZENS NET SETLMT ****021832097                                                                                 8,435.55
08/24                    CCD DEPOSIT, CITIZENS NET SETLMT ****021832097                                                                                 5,840.56
08/24                    CCD DEPOSIT, CITIZENS NET SETLMT ****021832097                                                                                 4,743.24
08/25                    CCD DEPOSIT, CITIZENS NET SETLMT ****021832097                                                                                 9,962.14
08/27                    CCD DEPOSIT, CITIZENS NET SETLMT ****021832097                                                                                 1,541.68
08/28                    CCD DEPOSIT, CITIZENS NET SETLMT ****021832097                                                                                 1,980.64
08/31                    CCD DEPOSIT, CITIZENS NET SETLMT ****021832097                                                                                 7,028.55
08/31                    CCD DEPOSIT, CITIZENS NET SETLMT ****021832097                                                                                 6,184.53
08/31                    CCD DEPOSIT, CITIZENS NET SETLMT ****021832097                                                                                 1,750.64
                                                                                                                         Subtotal:                  127,442.24
Other Credits
POSTING DATE             DESCRIPTION                                                                                                                        AMOUNT
08/05                    ACH DEBIT REVERSAL, WEWORK J776 RCUR CZ1000000BEDC                                                                             6,465.00
                                                                                                                         Subtotal:                      6,465.00
Checks Paid              No. Checks: 32        *Indicates break in serial sequence or check processed electronically and listed under Electronic Payments
DATE                  SERIAL NO.                        AMOUNT                                 DATE                   SERIAL NO.                            AMOUNT
08/03                    1109                           698.72                                  08/10                     1141*                             364.60
08/03                    1115*                          315.60                                  08/13                     1142                              562.00
08/26                    1126*                          324.00                                  08/27                     1143                          1,585.50
08/05                    1127                           364.68                                  08/17                     1144                              472.51
08/06                    1129*                        1,200.00                                  08/17                     1145                              958.86
08/10                    1130                         1,799.88                                  08/12                     1146                          1,132.57
08/10                    1131                           363.00                                  08/17                     1147                              302.63
08/26                    1132                         1,500.00                                  08/17                     1148                              150.00
08/17                    1133                             61.43                                 08/24                     1149                              990.18
08/14                    1134                           944.00                                  08/20                     1150                              334.00
08/19                    1136*                          420.00                                  08/25                     1151                              733.45
08/27                    1137                           437.00                                  08/20                     1152                              913.34
08/21                    1138                           447.00                                  08/26                     1154*                         1,432.00




Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com
Bank Deposits FDIC Insured TD Bank, N.A. Equal Housing Lender
           Case 1-20-42824-ess                     Doc 21           Filed 10/20/20              Entered 10/20/20 13:56:24



                                                                                         STATEMENT OF ACCOUNT


     BRASSERIE FELIX INC
     DIP CASE 20-40362 EDNY                                                              Page:                                          4 of 11
     CHECKING ACCOUNT                                                                    Statement Period:             Aug 01 2020-Aug 31 2020
                                                                                         Cust Ref #:                             6607-039-E-***
                                                                                         Primary Account #:                             26607




DAILY ACCOUNT ACTIVITY
Checks Paid (continued)                        *Indicates break in serial sequence or check processed electronically and listed under Electronic Payments
DATE                  SERIAL NO.                        AMOUNT                                 DATE                   SERIAL NO.                            AMOUNT
08/19                    1156*                          952.66                                  08/31                     1160*                         1,054.67
08/20                    1157                           100.00                                  08/31                     1161                          1,715.67
08/25                    1158                         2,843.00                                  08/10                     1231*                         1,114.00
                                                                                                                         Subtotal:                    26,586.95
Electronic Payments
POSTING DATE             DESCRIPTION                                                                                                                        AMOUNT
08/03                    ELECTRONIC PMT-WEB, BANKDIRECT CAPIT WEB PMTS WS5ZRD                                                                           3,452.92
08/03                    DEBIT CARD PURCHASE, *****04025038203, AUT 073020 VISA DDA PUR                                                                 1,002.78
                            SPECTRUM                       855 707 7328 * NY
08/03                    DEBIT CARD PURCHASE, *****04025038203, AUT 073020 VISA DDA PUR                                                                     690.49
                            THE CHEFS WAREHOUSE                       718 8428700 * CT
08/03                    ACH DEBIT, CITIZENS CREDIT EXC ****021832097                                                                                     117.80
08/04                    CCD DEBIT, WEWORK J776 RCUR CZ1000000BEDC                                                                                      6,465.00
08/04                    DEBIT CARD PURCHASE, *****04025038203, AUT 080220 VISA DDA PUR                                                                 1,020.16
                            THE CHEFS WAREHOUSE                       718 8428700 * CT
08/04                    DEBIT CARD PURCHASE, *****04025038203, AUT 080320 VISA DDA PUR                                                                     166.82
                            GRANDAISY BAKERY INC                     646 442 2397 * NY
08/06                    DEBIT CARD PURCHASE, *****04025038203, AUT 080520 VISA DDA PUR                                                                 1,717.00
                            PAYPAL MORRISONTEN                       402 935 7733 * CA
08/06                    DEBIT POS, *****04024840237, AUT 080620 DDA PURCHASE                                                                               223.77
                            THE HOME DEPOT 6845                     JERSEY CITY * NJ
08/06                    CCD DEBIT, TOAST, INC TOAST, INC ST-H3F0A2Z3C3N6                                                                                   163.31
08/06                    DEBIT POS, *****04024840237, AUT 080620 DDA PURCHASE                                                                                69.79
                            THE HOME DEPOT 6845                     JERSEY CITY * NJ
08/07                    CCD DEBIT, FRUIT OF THE VIN ACH DEBIT ****844966                                                                                   696.00
08/07                    DEBIT CARD PURCHASE, *****04024840237, AUT 080620 VISA DDA PUR                                                                     421.19
                            CHEF S RESTAURANT SUPP                     NEW YORK             * NY
08/07                    DEBIT CARD PAYMENT, *****04025038203, AUT 080620 VISA DDA PUR                                                                       27.26
                            SEATED NEW GUEST ACQ                      SEATEDAPP IO * NY
08/10                    DEBIT CARD PURCHASE, *****04025038203, AUT 080820 VISA DDA PUR                                                                 1,293.86
                            THE CHEFS WAREHOUSE                       718 8428700 * CT
08/10                    DEBIT CARD PURCHASE, *****04025038203, AUT 080620 VISA DDA PUR                                                                     908.44
                            THE CHEFS WAREHOUSE                       718 8428700 * CT
08/10                    DEBIT CARD PURCHASE, *****04024840237, AUT 080520 VISA DDA PUR                                                                     263.48
                            FRITESHOP INC                       212 6741242 * NY
08/11                    DEBIT CARD PURCHASE, *****04025038203, AUT 081020 VISA DDA PUR                                                                     101.18
                            GRANDAISY BAKERY INC                     646 442 2397 * NY
08/12                    DEBIT CARD PURCHASE, *****04024840237, AUT 081120 VISA DDA PUR                                                                     258.22
                            TARGET COM                          800 591 3869 * MN
08/14                    DEBIT CARD PURCHASE, *****04025038203, AUT 081320 VISA DDA PUR                                                                 2,847.30
                            RIVIERA PRODUCE                       201 608 0330 * NJ



Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com
Bank Deposits FDIC Insured TD Bank, N.A. Equal Housing Lender
           Case 1-20-42824-ess                     Doc 21          Filed 10/20/20        Entered 10/20/20 13:56:24



                                                                                    STATEMENT OF ACCOUNT


     BRASSERIE FELIX INC
     DIP CASE 20-40362 EDNY                                                         Page:                                 5 of 11
     CHECKING ACCOUNT                                                               Statement Period:    Aug 01 2020-Aug 31 2020
                                                                                    Cust Ref #:                    6607-039-E-***
                                                                                    Primary Account #:                      6607




DAILY ACCOUNT ACTIVITY
Electronic Payments (continued)
POSTING DATE             DESCRIPTION                                                                                            AMOUNT
08/14                    DEBIT CARD PURCHASE, *****04025038203, AUT 081220 VISA DDA PUR                                        1,056.63
                            THE CHEFS WAREHOUSE                      718 8428700 * CT
08/14                    DEBIT CARD PURCHASE, *****04025038203, AUT 081320 VISA DDA PUR                                             674.07
                            PARIS GOURMET OF NY                     201 939 5656 * NJ
08/14                    CCD DEBIT, FRUIT OF THE VIN ACH DEBIT ****513723                                                           588.00
08/14                    DEBIT CARD PURCHASE, *****04025038203, AUT 081320 VISA DDA PUR                                             325.35
                            FRANCE DESSERT                       CLOVER COM      * FL
08/14                    ACH DEBIT, HARLAND CLARKE CHK ORDERS *PYA***70673500                                                       170.04
08/14                    DEBIT CARD PAYMENT, *****04025038203, AUT 081320 VISA DDA PUR                                               44.38
                            SEATED NEW GUEST ACQ                     SEATEDAPP IO * NY
08/17                    DEBIT CARD PURCHASE, *****04025038203, AUT 081420 VISA DDA PUR                                        1,120.02
                            THE CHEFS WAREHOUSE                      718 8428700 * CT
08/17                    CCD DEBIT, FRUIT OF THE VIN ACH DEBIT ****773782                                                           350.00
08/17                    DEBIT CARD PURCHASE, *****04024840237, AUT 081420 VISA DDA PUR                                              50.89
                            STAPLES DIRECT                      800 3333330 * MA
08/18                    DEBIT CARD PURCHASE, *****04025038203, AUT 081620 VISA DDA PUR                                             942.48
                            THE CHEFS WAREHOUSE                      718 8428700 * CT
08/18                    DEBIT CARD PURCHASE, *****04025038203, AUT 081720 VISA DDA PUR                                             446.70
                            PARIS GOURMET OF NY                     201 939 5656 * NJ
08/18                    DEBIT CARD PURCHASE, *****04024840237, AUT 081720 VISA DDA PUR                                             179.63
                            ULINE SHIP SUPPLIES                   800 295 5510 * WI
08/18                    DEBIT CARD PURCHASE, *****04025038203, AUT 081720 VISA DDA PUR                                             120.44
                            GRANDAISY BAKERY INC                    646 442 2397 * NY
08/18                    CCD DEBIT, FRUIT OF THE VIN ACH DEBIT ****942128                                                            10.00
08/19                    DEBIT CARD PURCHASE, *****04024840237, AUT 081820 VISA DDA PUR                                             912.21
                            CHEF S RESTAURANT SUPP                    NEW YORK        * NY
08/19                    CCD DEBIT, CITIZENS NET SETLMT ****021832097                                                            136.32
08/20                    ELECTRONIC PMT-WEB, EMPIREMERCHANTS INVOICE(S) 6179274                                                1,340.42
08/20                    ELECTRONIC PMT-WEB, EMPIREMERCHANTS INVOICE(S) 6179306                                                  600.00
08/20                    DEBIT CARD PURCHASE, *****04024840237, AUT 081820 VISA DDA PUR                                            1.08
                            APPLE COM BILL                      866 712 7753 * CA
08/21                    DEBIT CARD PURCHASE, *****04024840237, AUT 082020 VISA DDA PUR                                             307.00
                            CUBESMART 6603                       877 2790721 * NY
08/21                    DEBIT CARD PAYMENT, *****04025038203, AUT 082020 VISA DDA PUR                                               77.02
                            SEATED NEW GUEST ACQ                     SEATEDAPP IO * NY
08/24                    ELECTRONIC PMT-WEB, BANKDIRECT CAPIT WEB PMTS R6WQWD                                                  3,279.45
08/24                    DEBIT CARD PURCHASE, *****04025038203, AUT 082220 VISA DDA PUR                                        1,337.05
                            THE CHEFS WAREHOUSE                      718 8428700 * CT
08/24                    DEBIT CARD PURCHASE, *****04025038203, AUT 082020 VISA DDA PUR                                             932.01
                            THE CHEFS WAREHOUSE                      718 8428700 * CT
08/24                    DEBIT POS, *****04024840237, AUT 082420 DDA PURCHASE                                                       199.32
                            STAPLES 0841                    WOODSIDE         * NY




Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com
Bank Deposits FDIC Insured TD Bank, N.A. Equal Housing Lender
           Case 1-20-42824-ess                     Doc 21         Filed 10/20/20         Entered 10/20/20 13:56:24



                                                                                    STATEMENT OF ACCOUNT


     BRASSERIE FELIX INC
     DIP CASE 20-40362 EDNY                                                         Page:                                 6 of 11
     CHECKING ACCOUNT                                                               Statement Period:    Aug 01 2020-Aug 31 2020
                                                                                    Cust Ref #:                    6607-039-E-***
                                                                                    Primary Account #:                      6607




DAILY ACCOUNT ACTIVITY
Electronic Payments (continued)
POSTING DATE             DESCRIPTION                                                                                            AMOUNT
08/24                    DEBIT POS, *****04024840237, AUT 082320 DDA PURCHASE                                                       174.17
                            BEST BUY 478                    LONG ISLAND C * NY
08/25                    DEBIT CARD PURCHASE, *****04025038203, AUT 082420 VISA DDA PUR                                        1,439.44
                            RIVIERA PRODUCE                     201 608 0330 * NJ
08/25                    DEBIT CARD PURCHASE, *****04025038203, AUT 082420 VISA DDA PUR                                             129.86
                            GRANDAISY BAKERY INC                  646 442 2397 * NY
08/26                    CCD DEBIT, OXFORD HEALTH 2 EBPP PMT Oxford                                                            3,280.19
08/26                    DEBIT CARD PURCHASE, *****04025038203, AUT 082520 VISA DDA PUR                                          832.78
                            PARIS GOURMET OF NY                   201 939 5656 * NJ
08/26                    DEBIT CARD PURCHASE, *****04024840237, AUT 082420 VISA DDA PUR                                              18.60
                            WIN DEPOT RESTAURANT EQU                  LONG ISLAND C * NY
08/27                    DEBIT CARD PAYMENT, *****04025038203, AUT 082620 VISA DDA PUR                                               65.52
                            SEATED NEW GUEST ACQ                    SEATEDAPP IO * NY
08/27                    DEBIT CARD PURCHASE, *****04024840237, AUT 082520 VISA DDA PUR                                              36.06
                            CANNELLE LIC                    LONG ISLAND C * NY
08/28                    ELECTRONIC PMT-WEB, EMPIREMERCHANTS INVOICE(S) 7847546                                                1,542.41
08/28                    DEBIT CARD PURCHASE, *****04025038203, AUT 082620 VISA DDA PUR                                          913.59
                            THE CHEFS WAREHOUSE                     718 8428700 * CT
08/28                    CCD DEBIT, FRUIT OF THE VIN ACH DEBIT ****828757                                                        690.00
08/28                    ELECTRONIC PMT-WEB, EMPIREMERCHANTS INVOICE(S) 7847513                                                  650.00
08/31                    DEBIT CARD PURCHASE, *****04025038203, AUT 082820 VISA DDA PUR                                        1,399.14
                            THE CHEFS WAREHOUSE                     718 8428700 * CT
08/31                    DEBIT CARD PURCHASE, *****04025038203, AUT 082920 VISA DDA PUR                                             612.55
                            THE CHEFS WAREHOUSE                     718 8428700 * CT
08/31                    DEBIT CARD PURCHASE, *****04025038203, AUT 082720 VISA DDA PUR                                              51.17
                            ST TROPEZ SOHO                      NEW YORK     * NY

                                                                                                          Subtotal:           48,942.76
Other Withdrawals
POSTING DATE             DESCRIPTION                                                                                            AMOUNT
08/12                    DEBIT, 0623101146RF                                                                                         25.00
                            RES 0623101146 RESEARCH FEE

                                                                                                          Subtotal:                  25.00


DAILY BALANCE SUMMARY
DATE                                                BALANCE                               DATE                                 BALANCE
07/31                                             36,645.59                               08/17                               79,610.47
08/03                                             46,468.15                               08/18                               82,074.70
08/04                                             44,489.10                               08/19                               79,653.51
08/05                                             50,589.42                               08/20                               80,030.48
08/06                                             47,215.55                               08/21                               79,488.37


Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com
Bank Deposits FDIC Insured TD Bank, N.A. Equal Housing Lender
           Case 1-20-42824-ess                     Doc 21       Filed 10/20/20   Entered 10/20/20 13:56:24



                                                                            STATEMENT OF ACCOUNT


     BRASSERIE FELIX INC
     DIP CASE 20-40362 EDNY                                                 Page:                                 7 of 11
     CHECKING ACCOUNT                                                       Statement Period:    Aug 01 2020-Aug 31 2020
                                                                            Cust Ref #:                    6607-039-E-***
                                                                            Primary Account #:                      6607




DAILY BALANCE SUMMARY
DATE                                                BALANCE                       DATE                                 BALANCE
08/07                                             49,273.47                       08/24                               91,595.54
08/10                                             59,787.65                       08/25                               96,411.93
08/11                                             66,618.51                       08/26                               89,024.36
08/12                                             65,202.72                       08/27                               88,441.96
08/13                                             67,641.47                       08/28                               86,626.60
08/14                                             62,784.27                       08/31                               96,757.12




Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com
Bank Deposits FDIC Insured TD Bank, N.A. Equal Housing Lender
           Case 1-20-42824-ess                     Doc 21       Filed 10/20/20   Entered 10/20/20 13:56:24



                                                                            STATEMENT OF ACCOUNT



     BRASSERIE FELIX INC                                                    Page:                                  1 of 3
     DIP CASE 20-40362 EDNY                                                 Statement Period:    Aug 01 2020-Aug 31 2020
     DEPOSIT ACCOUNT                                                        Cust Ref #:                    6623-039-E-***
     340 W BROADWAY                                                         Primary Account #:                      6623
     NEW YORK NY 10013-2210




Chapter 11 Checking
                                                                                                        Account #           6623



ACCOUNT SUMMARY
Beginning Balance                               133,538.90                        Average Collected Balance          172,812.21
Electronic Deposits                              79,980.17                        Interest Earned This Period              0.00
                                                                                  Interest Paid Year-to-Date               0.00
Electronic Payments                               9,039.99                        Annual Percentage Yield Earned         0.00%
Ending Balance                                  204,479.08                        Days in Period                             31




DAILY ACCOUNT ACTIVITY
Electronic Deposits
POSTING DATE             DESCRIPTION                                                                                    AMOUNT
08/03                    CCD DEPOSIT, AMERICAN EXPRESS SETTLEMENT ****112122                                           8,484.76
08/03                    CCD DEPOSIT, AMERICAN EXPRESS SETTLEMENT ****112122                                           3,014.16
08/04                    CCD DEPOSIT, AMERICAN EXPRESS SETTLEMENT ****112122                                           5,774.32
08/07                    CCD DEPOSIT, AMERICAN EXPRESS SETTLEMENT ****112122                                           1,977.79
08/10                    CCD DEPOSIT, AMERICAN EXPRESS SETTLEMENT ****112122                                           7,415.61
08/10                    CCD DEPOSIT, AMERICAN EXPRESS SETTLEMENT ****112122                                           1,137.06
08/11                    CCD DEPOSIT, AMERICAN EXPRESS SETTLEMENT ****112122                                           4,255.04
08/13                    CCD DEPOSIT, AMERICAN EXPRESS SETTLEMENT ****112122                                           3,361.10
08/14                    CCD DEPOSIT, AMERICAN EXPRESS SETTLEMENT ****112122                                           1,488.22
08/17                    CCD DEPOSIT, AMERICAN EXPRESS SETTLEMENT ****112122                                           9,562.19
08/17                    CCD DEPOSIT, AMERICAN EXPRESS SETTLEMENT ****112122                                           2,170.84
08/18                    CCD DEPOSIT, AMERICAN EXPRESS SETTLEMENT ****112122                                           2,470.13
08/20                    CCD DEPOSIT, AMERICAN EXPRESS SETTLEMENT ****112122                                           4,030.33
08/21                    CCD DEPOSIT, AMERICAN EXPRESS SETTLEMENT ****112122                                           1,073.35
08/24                    CCD DEPOSIT, AMERICAN EXPRESS SETTLEMENT ****112122                                           7,263.91
08/24                    CCD DEPOSIT, AMERICAN EXPRESS SETTLEMENT ****112122                                           2,349.10
08/25                    CCD DEPOSIT, AMERICAN EXPRESS SETTLEMENT ****112122                                           5,682.28
08/27                    CCD DEPOSIT, AMERICAN EXPRESS SETTLEMENT ****112122                                             730.62
08/28                    CCD DEPOSIT, AMERICAN EXPRESS SETTLEMENT ****112122                                           1,778.08
08/31                    CCD DEPOSIT, AMERICAN EXPRESS SETTLEMENT ****112122                                           5,102.27
08/31                    CCD DEPOSIT, AMERICAN EXPRESS SETTLEMENT ****112122                                             859.01
                                                                                                  Subtotal:           79,980.17




Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com
Bank Deposits FDIC Insured TD Bank, N.A. Equal Housing Lender
Case 1-20-42824-ess   Doc 21   Filed 10/20/20   Entered 10/20/20 13:56:24
           Case 1-20-42824-ess                     Doc 21       Filed 10/20/20   Entered 10/20/20 13:56:24



                                                                            STATEMENT OF ACCOUNT


     BRASSERIE FELIX INC
     DIP CASE 20-40362 EDNY                                                 Page:                                  3 of 3
     DEPOSIT ACCOUNT                                                        Statement Period:    Aug 01 2020-Aug 31 2020
                                                                            Cust Ref #:                    6623-039-E-***
                                                                            Primary Account #:                      6623




DAILY ACCOUNT ACTIVITY
Electronic Payments
POSTING DATE             DESCRIPTION                                                                                    AMOUNT
08/21                    CCD DEBIT, NYS DTF SALES TAX PAYMNT ****00059601012                                           9,039.99
                                                                                                  Subtotal:            9,039.99


DAILY BALANCE SUMMARY
DATE                                                BALANCE                       DATE                                 BALANCE
07/31                                           133,538.90                        08/18                             184,650.12
08/03                                           145,037.82                        08/20                             188,680.45
08/04                                           150,812.14                        08/21                             180,713.81
08/07                                           152,789.93                        08/24                             190,326.82
08/10                                           161,342.60                        08/25                             196,009.10
08/11                                           165,597.64                        08/27                             196,739.72
08/13                                           168,958.74                        08/28                             198,517.80
08/14                                           170,446.96                        08/31                             204,479.08
08/17                                           182,179.99




Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com
Bank Deposits FDIC Insured TD Bank, N.A. Equal Housing Lender
